Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 14 February 1814
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My Dear Sister
Quincy Febry. 14th 1814

I received this morning your Letter of the 10th and I have the pleasure to inclose to you a Quarters Rent which I received from mr Foster yesterday. I have Sent two Receits which I wish you to Sign, and return to me. when I Sent the last, there Should have been 50 cents more, but I did not love to put Silver with the paper least in conveying by mail, the paper would be injured. I now Send 38 dollars—You know that you did write me a receit at the bottom of a Letter, but I Should prefer having it Seperate, and I have coppied from that, only inserting the 50 cents
when you mentiond in your Letter Some time Since, some dissagreable circumstances which had occured to give you pain, I did not then know from what Source they arose
I am really grieved that mr Peabody, whose benevolence and generosity have been So active for the encouragement of Learning, and literature, Should be So unreasonably harrassd. his zeal caused him beyond the bounds of prudence, but felt engaged in a laudible pursuit, and has done more than his share, most certainly. I am rejoiced both for you, and for him that it is in hands now, that will not distress him—
My  Neibour  Neighbor and acquaintance are put into outer darkness. Mrs Beal died on Sunday about 5 oclock. She has been long in a consumption, but her lively Spirits kept her along and She has not been confined to her Bed but two days—a Great loss to her Fatherless Grandchildren and to the circle of her acquaintance and a warning voice to her Aged companions to be also ready. in Replie to your inquiries respecting mrs Adams—I answer that I had a Letter from her last week that She writes in Spirits and Says She was well. I also had a few lines from Abbe—I do not expect their return here in the Spring. Mrs Adams will not leave her Sister, nor Abbe their her Mother. I should think it Strange if they did!
I have not any Letters from my son nor do I give any credit to the reports of what he is Said to have written to Mr Beasley, who is American Agent in England. passengers Say So and So. Mr Adams writes not upon Slight grounds. his words are weighd, every line he well knows, will be sifted. what he writes he can justify—but of all the vileness of falsehood, lies fabricated only to injure the Nation, and deceive them. our federal papers are the most detestable! they are a crying abomination of our Land
did not Col Pickering write 14 or 15 Letters to convince the people of the United States, the Mediation of Russia was never made by the Empeur: he roundly asserted it, at the Same time I had the facts to the contary under the Hand of mr Adams, and the Letters now publishd show what reliance is to be put upon Col Pickerings Authority
If insurections are excited in our State It to they will arrise, not from the pressure of public calamity, but from turbulent Spirits. as yet I do not beleive, with all the false excitements, that our people are ripe for Blood Rebelion and treason—woe, woe to him who Strikes the first blow: and lets lose the dogs of civil war
you will find our Peace Makers however Successfull they may be, will not escape censure—there are those in our own State, who dread Peace; who are the most clamorous for it but who would rather the Administration Should sink than that they Should make peace. this is a bad picture of Man, but Such there are every where to be found. the people complain of what was  really  a hardship; that their coasting vessels were detaind by the Embargo, and that they were obliged to get home by land as they could.  it is impossible in passing a Law of that nature, not to press hard upon individuals. the representives in Congress state this, and offer Some Resolutions for the releif of the Sufferers, and when they find the Bill is like to Succeed, these very people turn about and vote agaisnt the Bill, and give for a reason that they do not want a partial repeal of the Embargo
I presume you will not See the excellent speech of mr Holmes in Senate, unless I Send it you. It is that which dropt poor mr Q——y —good benevolent Friendly Man, he Shines more  Quincy Nursing  Mireno’s than in the turbulent Sea of politicks—he has not Nerves for such contention
Quincy Febry 16th
Yesterday my Neighbour Mrs Beal was consigned to the Tomb —and this day our Friends at Hingham are weeping over the lovely Remains of Lucy Cushing, who died on  Monday in a consumption She has had for the last three months a rapid decline, but was never confind to her chamber untill 3 days before her Death. having been So long Sick myself I was not informd of her danger, untill last week when Susan returnd from there where She went for a ride in  a Sleigh—She was much Struck with her appearance and Said when She returnd, that She did not think She could live a week
I feel for our Cousins to whom She was as a Child, to her they had by will left all their property. thus fall the young the Aged; and all Ranks Nations and kindred bow to the great leveller—who can refrain from this inquiry? where goes the unembodied Spirit?
Adieu my dear Sister may we meet in a happier world and be permitted to recognize each other. will not that be all of the joys of the Blessed—ever your affectionate / Sister


A AdamsI write very careless— pray destroy these rough unpolishd Letters—